Citation Nr: 0740587	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-25 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for diabetes mellitus.

Entitlement to service connection for a heart condition, to 
include as secondary to a service-connected disability.

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to June 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for diabetes mellitus, a heart condition, and high blood 
pressure.  

The veteran testified at an October 2007 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is not etiologically 
related to active service.

2.  The veteran's heart condition is not etiologically 
related to active service or to a service-connected 
disability.  

3.  The veteran's hypertension is not etiologically related 
to active service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(b), 3.307, 3.309 (2007).

2.  A heart condition was not incurred in or aggravated by 
military service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(b), 3.307, 3.309, 3.310 (2007).

3.  Hypertension was not incurred in or aggravated by 
military service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(b), 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received notification 
prior to the unfavorable agency decision.  The RO provided 
the veteran notice with respect to his claims for service 
connection in January 2006, which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  The letter notified 
the appellant that VA would obtain all relevant evidence in 
the custody of a federal department or agency.  He was 
advised that it was his responsibility to either send records 
pertinent to his claims, or to provide a properly executed 
release so that VA could request the records for him.  The 
appellant was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claims 
so that VA could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  A March 2006 notice letter addressed 
the rating criteria and effective date provisions that are 
pertinent to the appellant's claim prior to the initial 
unfavorable decision on the claim by the AOJ. 

It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The private treatment records, Social 
Security Administration (SSA) records, a Board hearing 
transcript, and various lay statements have been associated 
with the claims file.  

Service medical records are unavailable for review.  The RO 
had made repeated attempts to obtain the veteran's service 
medical records, or any other available service records.  
Only the veteran's dental record has been associated with the 
file.  National Personnel Records Center (NPRC) responses 
indicate that all available medical records had been mailed, 
and there are no other service medical records on file for 
the veteran.  An April 2006 Formal Finding on the 
Unavailability of Service Records shows that to date all 
searches for service medical records have been conducted with 
no success.  The RO determined that all procedures to obtain 
service records for the veteran had been correctly followed; 
all efforts to obtain needed military information had been 
exhausted; further attempts would be futile; and based on 
these facts, the records are not available.  The Board 
concurs.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  An examination was not provided in this 
matter, since there is no competent evidence, except by 
unsubstantiated allegation, that the veteran's diabetes 
mellitus had its onset in service or within one year of 
service discharge.  See Wells v. Principi, 326 F. 3d 1381, 
1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board finds that referral of the case for the 
purpose of obtaining a medical opinion is not warranted.

VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including diabetes 
mellitus, hypertension, and arteriosclerosis, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a) (2007).  
The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Again, the Board notes that the veteran's service medical 
records are unavailable in this case.  Post-service, private 
treatment records show that the veteran has current diagnoses 
of diabetes mellitus, coronary artery disease, and 
hypertension.  (See Private Treatment Records from Self 
Memorial Hospital; Internal Medicine Associates of Anderson; 
and Michelin Tire Corp. Employment Medical Records)  SSA 
records show that the veteran has been disabled since 
December 1992 due to various disabilities, to include 
diabetes mellitus, coronary artery disease, and hypertension.  

The earliest diagnosis of diabetes mellitus shown by medical 
evidence of record was in November 1973.  (See Self Memorial 
Hospital Records, 1973 to 1974.)  Self Memorial Hospital 
records show that the veteran was referred to the hospital 
after being diagnosed with diabetes mellitus by urinalysis in 
November 1973.  It was noted in his medical history that he 
had not felt well for the last three months.  The report also 
noted that the veteran's father had diabetes mellitus for the 
past two years.  However, no prior history of diabetes 
mellitus was noted for the veteran.  The veteran had an 
admitting diagnosis of diabetes mellitus, juvenile onset, 
insulin dependent.  A November 1973 discharge summary 
reflects a final diagnosis of diabetes mellitus, insulin 
dependant. 

Self Memorial Hospital records show that the veteran was 
admitted again in late August 1974.  A September 1974 
discharge summary noted that the veteran was a diabetic 
currently in a honeymoon period, indicating a relatively 
recent diagnosis of diabetes mellitus.  A treatment report 
from the veteran's period of hospitalization in September 
1974 shows that the veteran was discovered to be diabetic in 
November 1973.  He was diagnosed with diabetes mellitus with 
current "honeymoon".   

Medical records from the veteran's prior place of employment 
also indicate that the veteran's initial diagnosis of 
diabetes mellitus was made in 1973.  (See Michelin Tire Corp. 
Employment Medical Records, 1977 to 1993.)  A January 1986 
note states, "[h]e was diagnosed as having diabetes mellitus 
13 years ago when he was noticing increased thirst, increased 
urination and weight loss as well as itching of his skin.  He 
has been treated since that time by his personal physician 
with insulin and presently he takes two injections a day."  
Id. 

The veteran contends in is October 2007 Board hearing that 
current hypertension and a heart condition are secondary to 
diabetes mellitus.  The veteran has currently diagnosed 
hypertension and coronary artery disease.  Employment medical 
records show that the veteran had a myocardial infraction in 
December 1992.  (See Michelin Tire Corp. Employment Medical 
Records, 1977 to 1993.)  He had an angioplasty in 1993.  Id.  
He had a diagnosis of hypertension and arteriosclerosis 
cardiovascular disease in September 1993.  Id.  The veteran 
has continued to receive treatment for current diagnoses of 
hypertension and coronary artery disease.  (See Internal 
Medicine Associates of Anderson; February 1999 to March 
2006).

The veteran has submitted several statements in support of 
his claim.  A letter from Dr. R.S.H. dated in September 2007 
shows that the veteran has a current diagnosis of 
hypertension.  An October 2007 letter from Dr. J.A.F. shows 
that the veteran is benign treated for longstanding diabetes 
mellitus, coronary artery disease, and hypertension.


In an October 2007 letter, Dr. S.A.Y. stated that the veteran 
had been his patient for the last five years.  He stated that 
the veteran had diabetes mellitus diagnosed in 1962.  He also 
stated that the veteran's diabetes has contributed to 
complications such as proteinuria, chronic kidney disease, 
coronary artery disease, and a history of myocardial 
infarction in 1992.  During an October 2007 Board hearing, 
the veteran indicated that there was a typographical error on 
Dr. S.A.Y.'s letter, and that diabetes mellitus was diagnosed 
in 1968.

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  The 
Board notes that the claims file does contain treatment 
records from Dr. R.S.H., Dr. J.A.F, and Dr. S.A.Y.  Thus, 
their statements are probative with respect to determining 
the veteran's current diagnoses in this case.  

The Board finds, however, that Dr. S.A.Y.'s October 2007 
letter is not probative in determining the date of onset of 
the veteran's diabetes mellitus.  Dr. S.A.Y. stated that the 
veteran was diagnosed with diabetes mellitus in 1962.  In the 
same statement, he indicated that the veteran had been his 
patient since 2002, 40 years after the supposed date of 
onset.  During a Board hearing, the veteran indicated that 
there was a typographical error on the letter, and reported 
instead, that he was diagnosed with diabetes in 1968, 
purportedly within the presumptive period.  Dr. S.A.Y.'s 
letter was not accompanied by any clinical treatment records, 
he did not indicate a review of the claims file, and did not 
provide any reasons or bases for his opinion.  It appears 
that Dr. S.A.Y. was relying solely on reports provided by the 
veteran in determining the date of his initial diagnosis of 
diabetes mellitus.  

In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court 
pointed out that reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992), for the proposition that Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran); see also Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (finding Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran).  As 
discussed in greater detail, the Board rejects the veteran's 
assertion that that he was diagnosed as having diabetes 
mellitus in service or within one year of service discharge 
on the basis that there is no competent medical evidence 
corroborating this history.  Indeed, as will be explained 
below, the Board finds the history given by the veteran and 
his spouse is not credible and of no probative value.  
Therefore, any medical opinion based on the inaccurate 
history given by the veteran, which the Board finds to be 
incredible, is of no probative value.  Therefore, the Board 
finds that Dr. S.A.Y.'s opinion regarding the etiology of the 
veteran's diabetes mellitus is not probative in this case.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when VA gives an adequate statement of 
reasons and bases).  

The veteran also submitted a September 2006 lay statement 
from his spouse in support of his claim.  Therein, she stated 
that she was formerly employed by the late Dr. I.M.T. as an 
office manager and medical assistant.  She stated that the 
veteran was a former patient at their office.  She recalled 
that the veteran recently had been discharged from the 
military when he returned to see Dr. I.M.T, his family 
physician, only to be diagnosed with a high glucose level, 
for which he was placed on an oral agent.  She stated that 
the veteran became ill at work around November 1973 and was 
taken to the medical services on his job.  They performed 
some blood work which revealed high blood glucose.  The 
veteran was then sent to see his physician, Dr. I.M.T., who 
referred him to Dr. D.A. who placed the veteran on insulin. 

The veteran's wife was present at the October 2007 Board 
hearing and testified that the above statement was made based 
on her recollection and review of medical records contained 
on reels.  She intimated that Dr. I.M.T. diagnosed the 
veteran as having diabetes mellitus some time in 1967.  At 
the time of the hearing, she testified that it would not be 
possible to obtain paper copies of the veteran medical 
records from the reels, as they were boxed at a storage 
facility and were not labeled.  

Although the veteran's reported that the veteran (not her 
husband until many years later) was assessed with a high 
glucose level at some point after discharge, she did not 
state that medical records reflected a diagnosis of diabetes 
mellitus at that time, nor did she provide a precise date for 
the veteran's initial visit.  She did not indicate any 
continuing treatment diabetes mellitus from the time of his 
initial post-service visit and his 1973 diagnosis of diabetes 
mellitus.  Further, clinical treatment records for that 
period of time have not been associated with the record.  
Therefore, the Board finds that statements from the veteran's 
wife do not establish that the veteran was diagnosed with 
diabetes mellitus within one year of separation from service.  
Moreover, while the Board cannot ignore her testimony simply 
because she is the veteran's spouse, which makes her an 
interested party, personal interest may affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

The veteran also submitted lay statements from his brother 
and a friend in June 2006.  His friend indicated that the 
veteran's health worsened shortly after service, and that he 
went to see his doctor at that time for diabetes.  His 
brother stated that the veteran was seen around 1968, that he 
was not sure of his diagnosis at that time, but that the 
veteran was currently diabetic.  
  
The most probative evidence of record does not show that the 
veteran's diabetes mellitus, hypertension, or coronary artery 
disease were incurred in service.  Diabetes mellitus, 
hypertension, and arthrosclerosis did not manifest within a 
compensable degree within one year of the veteran's June 1967 
separation from service.  The medical evidence of record 
shows that the veteran was initially diagnosed with diabetes 
mellitus in November 1973.  The veteran had a myocardial 
infraction in December 1992, and was subsequently diagnosed 
with hypertension and coronary artery disease.  

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule. 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records. See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (the CAVC declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).

The Board is aware of the veteran's assertions that diabetes 
mellitus was incurred within a year of separation of service, 
and that his hypertension and heart condition are related.  
However, as a layperson he lacks the requisite medical 
knowledge and education necessary to render a probative 
opinion regarding causality of medical disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran and lay witnesses can attest to factual matters 
of which they had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on 
limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran and the other individuals as lay persons 
have not been shown to be capable of making medical 
conclusions, thus, their statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, No. 2007-7029, 2007 WL 1892301 
(Fed. Cir. July 3, 2007), the Federal Circuit Court 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994). (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App 303 (2007).

The veteran has attempted to satisfy the requirement of 
evidence of disease or injury within one year of separation 
of service through the above-described lay statements which 
recall that at some point in 1968, he was diagnosed with a 
high glucose level and/or diabetes mellitus.  In this regard, 
the Board finds that he is competent to describe his symptoms 
he experienced at that time.  He is also competent to report 
being diagnosed as having diabetes mellitus.  However, the 
Board finds that the veteran is not credible.  

The Board again notes that clinical medical records show that 
the veteran was initially diagnosed with diabetes mellitus in 
November 1973.  Subsequent treatment records also refer to 
the November 1973 onset of diabetes.  None of records mention 
the veteran's active service or symptoms of diabetes mellitus 
prior to 1973.  This evidence is significantly probative and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the alleged incidents in question, 
when there was no incentive - financial or otherwise - to 
fabricate information for personal gain. See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).  The Board therefore 
finds the clinical records from 1973 and 1974, which 
reflected no history of diabetes mellitus prior to 1973, to 
be competent and credible.  These records therefore 
constitute probative evidence.

The Board notes further, that while service medical records 
are unavailable, the veteran has provided no medical evidence 
of diagnosed diabetes from the date of his separation from 
service to November 1973.  As such, the Board has accorded 
little weight to the lay statements in this case.  Where the 
determinative issue is one of medical causation or diagnosis 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue. 
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  In other words, the 
opinions from the veteran and his wife that his diabetes 
mellitus had its onset within one year of service discharge 
hold no probative value.

Although the veteran may have been evaluated for high blood 
glucose within one year of separation from service, there is 
no diagnosis or treatment for diabetes mellitus shown until 
many years after service.  With regard to this evidentiary 
gap between active service and the earliest post-service 
findings of diabetes mellitus in 1973, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or experienced an event in service which resulted in chronic 
disability or persistent symptoms of diabetes mellitus 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any evidence of continuing complaints, 
symptoms, or findings for the years between the period of 
active duty and the first evidence of diabetes mellitus is 
itself evidence which tends to show that diabetes mellitus 
did not have its onset in service or within one year of 
service discharge.  Therefore, the Board finds that service 
connection for diabetes mellitus is not warranted.   

With respect to the veteran's diagnosed hypertension and 
heart condition, to include coronary artery disease, the 
earliest diagnoses of record were made in 1992 and 1993.  
There is no medical evidence of record which relates either 
hypertension or a currently diagnosed heart condition to 
service.  Therefore, service connection for hypertension and 
for a heart condition is not warranted on a direct basis.  

The veteran also contends that his diagnosed hypertension and 
heart condition are proximately due to his diabetes mellitus.  
Dr. S.A.Y. relates the veteran's hypertension and heart 
condition to diabetes mellitus in an October 2007 opinion.  
Nevertheless, where, as here, the law, and not the evidence, 
is dispositive of the claim, the claim should be denied 
because of lack of legal merit or of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Since service connection has not been established for 
diabetes mellitus, the claim for service connection for 
hypertension and/or a heart condition as secondary to 
diabetes mellitus must fail as a matter of law.

C.  Conclusion

Although the veteran has currently diagnosed diabetes 
mellitus, hypertension, and a heart condition, the most 
probative evidence of record does not show that such 
disabilities were incurred or aggravated in service.  
Diabetes mellitus, hypertension, and arteriosclerosis did not 
manifest within a year following the veteran's separation 
from service.  No causal relationship has been established 
between the veteran's current disabilities and his military 
service, and hypertension and a heart condition are not 
proximately due to a service-connected disability.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has diabetes 
mellitus, hypertension, and a heart condition etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a heart condition is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


